J. S33011/14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                     v.                  :
                                         :
SANTO MANCUSO,                           :         No. 1345 EDA 2013
                                         :
                          Appellant      :


           Appeal from the Judgment of Sentence, February 22, 2013,
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No. CP-51-CR-0003330-2012


BEFORE: FORD ELLIOTT, P.J.E., OLSON AND STABILE, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.: FILED OCTOBER 21, 2014

        Appellant challenges the judgment of sentence imposed following his

conviction for third degree murder and possessing instruments of crime.1

Finding no error, we affirm.

        Appellant’s convictions arose from a fight that erupted between

members of two families during a New Year’s Eve street celebration on

Jessup Street in Philadelphia on December 31, 2011.       During the brawl,

Jimmy Testa punched appellant twice. Appellant fell down, but got back up,

producing a knife. Jimmy Testa retreated and appellant stabbed 77-year-old

Joseph Testa, who was standing nearby, twice in the chest.    Joseph Testa

later died of his wounds.



1
    18 Pa.C.S.A. §§ 2502(c) and 907(a), respectively.
J. S33011/14


      On   February       22,   2013,   appellant   was   found   guilty   of   the

aforementioned offenses following jury trial.        Because he had previously

been convicted of third degree murder, appellant was sentenced to life

imprisonment with a concurrent term of 2½ to 5 years’ imprisonment for

possessing instruments of crime. This timely appeal followed.

      Appellant raises the following issues on appeal:

            I.     Is the appellant entitled to an arrest of
                   judgment with respect to his convictions for
                   murder of the third degree and possessing
                   instruments of crime since the evidence is
                   insufficient to sustain the verdicts of guilt as
                   the Commonwealth failed to sustain its burden
                   of proving the appellant’s guilt beyond a
                   reasonable doubt?

            II.    Is the appellant entitled to a new trial since the
                   verdicts of guilt as to murder of the third
                   degree and possessing instruments of crime
                   are against the weight of the evidence?

            III.   Is the appellant entitled to a new trial as a
                   result of the prosecutor’s cross-examination of
                   defense witness Connie Immendorf as to the
                   fact that she did not give a statement to
                   defense counsel and provided no statement to
                   the Commonwealth?

            IV.    Is the appellant entitled to a new trial as a
                   result of misconduct committed by the
                   prosecutor in his summation?

            V.     Is the appellant entitled to a new trial as a
                   result of the trial court instructing the jury as
                   to flight?

Appellant’s brief at 5.




                                        -2-
J. S33011/14


      We find no error with the trial court’s analysis.      After a thorough

review of the record, the briefs of the parties, the applicable law, and the

well-reasoned opinion of the trial court, it is our determination that there is

no merit to the questions raised on appeal.      The trial court’s meticulous,

23-page opinion, filed on December 17, 2013, comprehensively discusses

and properly disposes of the questions presented. We will adopt it as our

own and affirm on that basis.2

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/21/2014




2
  Appellant’s second issue questions the weight of the evidence to support
his convictions. We note that “appellate review of a weight claim is a review
of the exercise of discretion, not of the underlying question of whether the
verdict is against the weight of the evidence.” Commonwealth v. Clay, 64
A.3d 1049, 1055 (Pa. 2013). As to the weight claim, we have reviewed the
trial court’s analysis of the weight issue and find no abuse of discretion.


                                     -3-
Circulated 09/23/2014 03:58 PM
Circulated 09/23/2014 03:58 PM
Circulated 09/23/2014 03:58 PM
Circulated 09/23/2014 03:58 PM
Circulated 09/23/2014 03:58 PM
Circulated 09/23/2014 03:58 PM
Circulated 09/23/2014 03:58 PM
Circulated 09/23/2014 03:58 PM